Citation Nr: 0331017	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
exposure to CS gas exposure.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to service connection for circulatory 
problems.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine 
headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower extremity 
disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a vision disorder.

9.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On November 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  If they have not yet been received, 
make another request for those treatment 
records idenitifed by the veteran in the 
March 2003 release of information forms.

2.  If they have not yet been received, 
contact the National Personnel Records 
Center (NPRC) to secure the appellant's 
service personnel records pertaining to 
any in-service disciplinary infractions.  
If no such verification can be made, or 
if the pertinent service records have 
been destroyed, ask for specific 
confirmation of that fact from NPRC.  

3.  Schedule the veteran to be afforded 
a VA examinations by an psychiatrist, 
neurologist, and an environmental health 
specialist.  Send the claims folder to 
the examiners for review.  The examiners 
are hereby informed that the appellant 
is claiming disability secondary to CS 
gas exposure.  CS gas is 0-
chlorobenzalmalononitrile.  While CS-gas 
is a powerful lachrymator causing pain 
and increased secretions in the eyes, 
nose, and mouth; and while CS can cause 
chest tightness and difficulty 
breathing, www.albmolecular.com, there 
are no known long-term effects of 
exposure.  Further, there is no known 
case of a death or serious injury due to 
CS exposure anywhere in the world. 
www.bbc.co.uk/dna/h2g2/alabaster/A655517
. 
Based on the foregoing, a review of all 
the evidence in the claims folder, and 
any additional research the examiners 
deem necessary, the environmental health 
examiner must opine whether it is at 
least as likely as not that any claimed 
disorder was caused or aggravated by the 
appellant's presumed in-service exposure 
to CS gas.  Alternatively, the 
environmental health specialist must 
offer an opinion whether it is at least 
as likely as not that any claimed 
disorder is related to the appellant's 
active duty service.  A complete 
rationale must be offered.
Likewise, the circulatory specialist, 
neurologist, and psychiatrist must opine 
whether it is at least as likely as not 
that any claimed disorder is caused or 
aggravated by the appellant's presumed 
in-service exposure to CS gas, or is 
otherwise related to service.  A 
complete rationale must be provided for 
any opinion offered.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



